DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 and the IDS submitted on 12/20/2021 were filed after the mailing date of the Notice of Allowance on 10/13/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 2-14, 16-20, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: An examiner’s amendment was authorized in an interview with Gerald Chan on 9/28/2021 and was entered in the Notice of Allowance of 10/13/2021.  
The status of the claims are as follows:
Claims 2-14, 16-20, and 23-28 are pending, where claims 24-27 and 28 are independent claims.  Claims 2-14, 19-20, and 23 depend from independent claim 25. Claims 16-18 and 26 depend from independent claims 28.
Independent claims 24-28 are allowable over the prior art of record.  The prior art cited in the submitted IDSs does not appear to teach or reasonably suggest all the features of claims 24, 25, 27, and 28.  Therefore claims 2-14, 16-20, and 23-28 are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653